NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IMS ENGINEERS-ARCHITECTS, P.C.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5118
Appeal from the United States Court of Federal
Claims in case no. 07-CV-291, Judge Christine O.C.
Miller.
ON MOTION
ORDER
The United States moves without opposition for a 9-
day extension of time, until January 5, 2011, to file its
initial brief.
According1y,
IT IS ORDERED TI'l.AT2
The motion for an extension of time is granted No
further extensions should be anticipated

IMS ENGIN`EERS V. US 2
FoR THE CoURT
 1 1 2011 /s)' Jan Horba1y
Date J an Horbaly
Clerk
cc: Ad_am H. Van Buskirk, Esq.
Robert C. Bigler, Esq.
s21
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERP.L C|RCU|T
.)AN 11 ann
JAN Hf)RBAlY
CLEH(